Blandford, Justice.
The main and only question in this case is, whether a. broker can bind his principal by a contract made against the express instructions and authority of the principal.
This court holds that he cannot bind his principal under the case put.
A broker is a special agent, and derives his power and authority to bind his principal from the instruction given to him by his principal. Code, §§‘2194,2196, 2184; Story on Agency, page 32; 1 Esp., 111, 113; 32 Md., 169; 60 111., 237. When definite instructions are given by the principal to the broker to sell goods for him at a certain specified price for a certain time and day only, this will not *68authorize the broker to contract and sell the same kind of goods for his principal at a different and subsequent time for the same price; his power is limited by and ceases with his instructions, and this is so, even though it had been usual in the course of dealings between the broker and his principal for the broker to continue to sell at the prices quoted last by the principal. 32 Md., 179, 180.
The court below decided as we have here held, and the judgment is affirmed.